Exhibit 10.4

ASBURY AUTOMOTIVE GROUP, INC.

2002 EQUITY INCENTIVE PLAN

PERFORMANCE SHARE UNIT AWARD AGREEMENT

PERFORMANCE SHARE UNIT AWARD AGREEMENT UNDER THE ASBURY AUTOMOTIVE GROUP, INC.
2002 EQUITY INCENTIVE PLAN, dated as of the Grant Date, between Asbury
Automotive Group, Inc., a Delaware Corporation (the “Company”), and the Grantee.

This Performance Share Unit Award Agreement (the “Award Agreement”) sets forth
the terms and conditions of an award of a number of performance share units
(“PSUs” and, together with the terms and conditions of the award, the “Award”)
that are subject to the terms and conditions specified herein and that are
granted to the Grantee under the Asbury Automotive Group, Inc. 2002 Equity
Incentive Plan (the “Plan”). Each PSU represents the right to receive one share
of the Company’s common stock, $0.01 par value (“Share”), upon the vesting of
such PSU.

The Grantee is given access to his or her own personal Smith Barney
secure/password protected website at www.benefitaccess.com. The Grant Date,
Vesting Information and number of PSUs to be issued to the Grantee pursuant to
this Award are specified on this website.

SECTION 1. Definitions. Capitalized terms used in this Award Agreement that are
not defined in this Award Agreement have the meanings as used or defined in the
Plan. As used in this Award Agreement, the following terms shall have the
meanings set forth below:

“Cause” shall have the meaning set forth in any employment agreement then in
effect between the Grantee, on the one hand, and the Company or any of its
Affiliates, on the other hand, or, if not defined in any such agreement, “Cause”
shall mean a finding by the Committee of any of the following: (a) the Grantee’s
being convicted of, or entering a plea of nolo contendere to, any crime that
constitutes a felony or involves moral turpitude, (b) the Grantee’s gross
negligence or serious misconduct (including, without limitation, any criminal,
fraudulent or dishonest conduct) that is injurious to the Company or any of its
Affiliates, (c) the Grantee’s material breach of the Grantee’s employment or
service contract with the Company or any of its Affiliates, (d) the Grantee’s
willful and continued failure to substantially perform the Grantee’s duties with
the Company and it’s Affiliates or (e) the Grantee’s material breach of a
material written policy of the Company, in each case (with respect to clauses
(b), (c), (d) and (e)) which is not corrected within 30 days after written
notice from the Company. The determination of the existence of Cause shall be
made by the Committee (as defined below) in good faith.

“Committee” shall mean the Compensation Committee of the Board, or such other
committee of the Board as may be designated by the Board to administer the Plan.

 

1



--------------------------------------------------------------------------------

“Determination Date” means the date, as determined by the Committee, on which
the Committee determines whether and to what extent the Performance Goals with
respect to the Award have been achieved; provided that such date shall be no
later than March 15, 2011.

“Performance Commencement Date” means January 1, 2010.

“Performance Cycle” means calendar year 2010.

“Recoupment Policy” means that certain Recoupment Policy adopted by the Company
on February 17, 2010, and attached as Exhibit B to the Company’s Corporate
Governance Guidelines.

SECTION 2. (a) Performance-Based Right to Payment. The number of PSUs that shall
be issued pursuant to the Performance Award (as defined in Exhibit A) shall be
determined based on the Company’s achievement of Performance Goals. On the
Determination Date, the Committee in its sole discretion shall determine whether
and to what extent the Performance Goals as set forth on Exhibit A have been
attained. Except as otherwise provided in Section 6 of this Award Agreement, the
number of PSUs with respect to the Grantee’s Performance Award shall be
contingent on the attainment of the Performance Goals. Accordingly, except as
otherwise provided in Section 6 of this Award Agreement, the Grantee shall not
become entitled to the Performance Award subject to this Award Agreement unless
and until the Committee determines that the Performance Goals have been
attained. Upon such determination by the Committee and subject to the provisions
of the Plan and this Award Agreement, the Grantee shall be entitled to the
Performance Award as corresponds to the Performance Goals attained (as
determined by the Committee in its sole discretion based on the formulae set
forth in Exhibit A). Furthermore, pursuant to Section 4 (except as otherwise
provided therein) and except as otherwise provided in Section 6 of this Award
Agreement, in order to be entitled to vesting with respect to any Performance
Award, the Grantee must be employed by the Company or an Affiliate on each
applicable Vesting Date (as defined in Exhibit A), provided that, to the extent
payments pursuant to this Award Agreement are attributable to Dividend
Equivalents (as defined in Section 3), such payments shall be made in cash.

(b) Payment of Award. Payments in respect of any PSUs that vest in accordance
herewith shall be made to the Grantee (or in the event of the Grantee’s death,
to his or her estate) in whole Shares. Payments in respect of any Dividend
Equivalents shall be made in cash. The Committee shall determine the date on
which payments pursuant to this Award Agreement shall be made (the “Payment
Date”); provided that the Payment Date shall not be any earlier than the
Determination Date. Notwithstanding anything herein to the contrary, the Payment
Date shall be made as soon as administratively practicable after each Vesting
Date or immediately prior to a Change in Control, as applicable, but in any
event within the “short-term deferral” period pursuant to Section 1.409A-1(b)(4)
of the Department of Treasury Regulations.

SECTION 3. Dividend Equivalents. Each PSU granted hereunder is hereby granted in
tandem with a corresponding dividend equivalent (“Dividend Equivalent”), which
Dividend Equivalent shall remain outstanding from the Grant Date until the
earlier of the payment or forfeiture of the PSU to which it corresponds. Grantee
shall be entitled to accrue and/or receive

 

2



--------------------------------------------------------------------------------

payments equal to dividends declared, if any, on the Share underlying the PSU to
which such Dividend Equivalent relates, payable in cash and subject to the
vesting of the PSU to which it relates, at the time the Share underlying the PSU
is paid pursuant to Section 2(b) hereof. Dividend Equivalents shall not entitle
the Grantee to any payments relating to dividends declared after the earlier to
occur of the payment or forfeiture of the PSU underlying such Dividend
Equivalent. Dividend Equivalents and any amounts that may become distributable
in respect thereof shall be treated separately from the PSUs and the rights
arising in connection therewith for purposes of the designation of time and form
of payments required by Section 409A of the Internal Revenue Code of 1986, as
amended.

SECTION 4. Forfeiture of Performance Awards. If the Grantee’s employment with
the Company and its Affiliates terminates prior to the Vesting Date, the
Grantee’s rights with respect to this Award Agreement shall immediately
terminate, and the Grantee shall be entitled to no payments or benefits with
respect thereto, unless the Committee, as permitted pursuant to the terms of the
Plan, determines in its sole discretion otherwise (in which case any payment to
be made to the Grantee pursuant to this Award Agreement shall be made to the
Grantee on the Payment Date and, for the avoidance of doubt, within the period
required by Section 409A of the Code, such that it qualifies as a “short-term
deferral” pursuant to Section 1.409A-1(b)(4) of the Department of Treasury
Regulations).

SECTION 5. Recoupment. Any payment made pursuant to the terms of this Award
Agreement shall be subject to the Recoupment Policy, the provision of which are
incorporated by reference to this Award Agreement and made a part hereof.

SECTION 6. Change of Control. In the event of a Change of Control after the
Determination Date, any unvested PSUs, and corresponding Dividend Equivalents,
with respect to the Performance Award shall vest, and the restrictions thereon
shall lapse, immediately upon the occurrence of the Change of Control. In the
event of a Change of Control after the Grant Date (as defined in Exhibit A) but
prior to the Determination Date, the Committee shall determine the extent to
which the Performance Goals have been achieved, based on data available from
quarterly public filings with respect to the Performance Period (as defined in
Exhibit A), and based on such information shall determine the Performance Award.
Any unvested PSUs, and corresponding Dividend Equivalents, with respect to such
Performance Award shall vest, and the restrictions thereon shall lapse, im
immediately upon the occurrence of the Change of Control.

SECTION 7. Grant Subject to Plan Provisions. This Award is made pursuant to the
Plan, the terms of which are incorporated herein by reference, and in all
respects shall be interpreted in accordance with the Plan. The grant and terms
of this Award are subject to the provisions of the Plan and to interpretations,
regulations and determinations concerning the Plan established from time to time
by the Committee in accordance with the provisions of the Plan, including, but
not limited to, provisions pertaining to (a) rights and obligations with respect
to withholding taxes, (b) the registration, qualification or listing of the
Company’s shares, (c) capital or other changes of the Company and (d) other
requirements of applicable law. The Committee shall have the authority to
interpret and construe this Award pursuant to the terms of the Plan, and

 

3



--------------------------------------------------------------------------------

its decisions shall be conclusive as to any questions arising hereunder. This
Award is granted pursuant to Section 6(g) of the Plan and is intended to qualify
as “qualified performance-based compensation” under Section 162(m) of the Code.

SECTION 8. Certain Rights as a Shareholder. The Grantee shall not have any
rights or privileges of a shareholder with respect to the PSUs that may be
issued and delivered to the Grantee or the Grantee’s legal representative on the
Payment Date pursuant to this Award.

SECTION 9. No Employment or Other Rights. The grant of this Award shall not
confer upon the Grantee any right to be retained as a director, officer or
employee of or to the Company or any of its Affiliates and shall not interfere
in any way with the right of the Company and its Affiliates to terminate the
Grantee’s employment or service at any time. The right of the Company and its
Affiliates to terminate at will the Grantee’s employment or service at any time
for any reason, free from any liability or any claim under the Plan or this
Award Agreement, is specifically reserved unless otherwise expressly provided in
the Plan or in this Award Agreement.

SECTION 10. Non-Transferability of Performance Awards. The Grantee’s rights and
interests under this Award Agreement may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Grantee except, in
the event of the Grantee’s death, by shall or by the laws of descent and
distribution, and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company or any Affiliate; provided that the designation of a beneficiary shall
not constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance.

SECTION 11. Successors and Assigns of the Company. The terms and conditions of
this Award Agreement shall be binding upon and shall inure to the benefit of the
Company and its successors and assigns.

SECTION 12. Taxes, Consents, Stop Transfer Orders and Legends. (a) Taxes. The
delivery of Shares and the payment of any Dividend Equivalents is conditioned on
satisfaction of any applicable withholding taxes in accordance with Section 9(d)
of the Plan. The Grantee is solely responsible and liable for the satisfaction
of all taxes and penalties that may arise in connection with this Award
(including any taxes arising under Section 409A of the Code), and the Company
shall not have any obligation to indemnify or otherwise hold the Grantee
harmless from any or all of such taxes. The Committee shall have the discretion
to unilaterally modify this Award in a manner (i) that it in good faith believes
conforms with the requirements of Section 409A of the Code and (ii) for any
distribution event that could be expected to violate Section 409A of the Code,
in order to make the distribution only upon a “permissible distribution event”
within the meaning of Section 409A of the Code (as determined by the Committee
in good faith). The Committee shall have the sole discretion to interpret the
requirements of the Code, including Section 409A, for purposes of the Plan and
this Award.

(b) Consents. The Grantee’s rights in respect of Performance Awards are
conditioned on the receipt to the full satisfaction of the Committee of (i) any
required consents that the Committee may determine to be necessary or advisable
(including, without limitation, the Grantee’s consenting to the Company’s
supplying to any third party recordkeeper of the Plan such

 

4



--------------------------------------------------------------------------------

personal information as the Committee deems advisable to administer the Plan)
and (ii) the Grantee’s making or entering into such written representations,
warranties and agreements in connection with the acquisition of any Shares
pursuant to this Award as the Committee may request in order to comply with
applicable securities laws or this Award.

(c) Stop Transfer Orders and Legends. All certificates for Shares or other
securities of the Company or any Affiliate delivered under the Plan pursuant to
this Award shall be subject to such stop transfer orders and other restrictions
as the Committee may deem advisable under the Plan or the rules, regulations,
and other requirements of the SEC, any stock exchange upon which such Shares or
other securities are then listed, and any federal or state laws, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions.

SECTION 13. Committee Discretion. Subject to the terms of the Plan, the
Committee shall have full and plenary discretion with respect to any actions to
be taken or determinations to be made in connection with this Award Agreement,
and its determinations shall be final, binding and conclusive.

SECTION 14. Confidentiality. The Grantee hereby agrees to keep confidential, and
to not disclose to anyone, the existence and terms of this Award Agreement
(including the Performance Goals set forth on Exhibit A), except to the
Grantee’s immediate family and the Grantee’s financial and legal advisors, or as
may be required by law or ordered by a court with valid jurisdiction over such
matter. The Grantee further agrees that any disclosure to the Grantee’s
immediate family and the Grantee’s financial and legal advisors shall only be
made after such individuals or entities acknowledge and agree to maintain the
confidentiality of this Award Agreement and its terms.

SECTION 15. Applicable Law. The validity, construction, interpretation and
effect of this Award Agreement shall be governed by and determined in accordance
with the laws of the State of Delaware without giving effect to the conflict of
laws provisions thereof.

 

5



--------------------------------------------------------------------------------

SECTION 16. Notice.

(a) General. All notices, requests, demands and other communications required or
permitted to be given under the terms of this Award Agreement shall be in
writing and shall be deemed to have been duly given when delivered by hand or
overnight courier or three Business Days after they have been mailed by U.S.
registered mail, return receipt requested, postage prepaid, addressed to the
other party as set forth below:

 

If to the Company:

  

Asbury Automotive Group, Inc.

2905 Premiere Parkway

Suite 300

Duluth, GA 30097

Attention: General Counsel

Fax : (678) 542-2701

If to the Grantee:

   At the then-current address shown on the payroll of the Company.

The parties may change the address to which notices under this Award Agreement
shall be sent by providing written notice to the other in the manner specified
above. Notwithstanding the above, the Company and its Affiliates may provide
notice to the Grantee by e-mail or other electronic means to which the Grantee
has regular access.

(b) Electronic Delivery of Plan Documents. The documents relating to the Plan
and this Award (which may include but do not necessarily include any Plan
prospectus, Award Agreement, or other related documents) may be delivered to the
Grantee electronically. Such means of delivery may include but do not
necessarily include the delivery of a link to the internet site of a third party
involved in administering the Plan or to a Company intranet site, the delivery
of documents to the Grantee at the e-mail address, if any, provided for the
Grantee by the Company, or such other means of delivery determined at the
Committee’s discretion.

(c) Consent to Electronic Delivery. The Grantee acknowledges that he/she has
read this Section 16 and consents to the electronic delivery of the Plan
documents, as described in this Section 16. The Grantee understands that an
e-mail account and appropriate hardware and software, including a computer or
compatible cell phone and an internet connection, shall be required to access
documents delivered by e-mail. The Grantee acknowledges that he/she may receive
from the Company a paper copy of any documents delivered electronically at no
cost if he/she provides written notice to the Company in the manner specified
above. The Grantee further acknowledges that he/she shall be provided with a
paper copy of any documents delivered to him/her electronically if electronic
delivery fails. Similarly, the Grantee understands that he/she must provide the
Company or any designated third party with a paper copy of any documents
delivered by him/her electronically if electronic delivery fails. Also, the
Grantee understands that his/her consent may be revoked or changed at any time
if he/she provides written notice of such revised or revoked consent to the
Company in the manner specified above. Finally, the Grantee understands that
he/she is not required to consent to electronic delivery.

SECTION 17. Section 409A. This Award Agreement and the Award are intended to be
exempt from the provisions of Section 409A of the Code and Department of
Treasury Regulations and other interpretive guidance issued thereunder, as
providing for any payments to be made within the applicable “short-term
deferral” period (within the meaning of Section 1.409A-1(b)(4) of the Department
of Treasury regulations) following the lapse of a “substantial risk of
forfeiture” (within the meaning of Section 1.409A-1(d) of the Department of
Treasury regulations). Notwithstanding any provision of this Award Agreement to
the contrary, in the

 

6



--------------------------------------------------------------------------------

event that the Committee determines that the Award may be subject to
Section 409A of the Code, the Committee may adopt such amendments this Award
Agreement or adopt other policies and procedures (including amendments, policies
and procedures with retroactive effect), or take any other actions, that the
Committee determines are necessary or appropriate to (a) exempt the Award from
Section 409A of the Code and/or preserve the intended tax treatment of the
benefits provided with respect to the Award, or (b) comply with the requirements
of Section 409A of the Code and related Department of Treasury guidance and
thereby avoid the application of penalty taxes under Section 409A of the Code.

SECTION 18. Headings. Headings are given to the Sections and subsections of this
Award Agreement solely as a convenience to facilitate reference. Such headings
shall not be deemed in any way material or relevant to the construction or
interpretation of this Award Agreement, the Plan or any provision thereof.

SECTION 19. Amendment of this Award Agreement. The Committee may waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate this Award Agreement prospectively or retroactively;
provided, however, that any such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination that would materially and adversely
impair the Grantee’s rights under this Award Agreement shall not to that extent
be effective without the Grantee’s consent (it being understood, notwithstanding
the foregoing proviso, that this Award Agreement and the Performance Awards
shall be subject to the provisions of Sections 6(g)(v) (including, without
limitation, in connection with adjustments to the number or identity of peer
companies), 4, 7(a) and 7(c) (including, without limitation, in connection with
adjustments to the number or kinds of shares, security or other property subject
to this Award Agreement) of the Plan.

 

7